Citation Nr: 1021808	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-23 432	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include pursuant to the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for osteoporosis, to 
include pursuant to the provisions of 38 U.S.C.A. § 1151.  

3.  Entitlement to service connection for high cholesterol, 
to include pursuant to the provisions of 38 U.S.C.A. § 1151.  

4.  Entitlement to service connection for hypoglycemia, to 
include pursuant to the provisions of 38 U.S.C.A. § 1151.  

5.  Entitlement to service connection for peripheral vascular 
disease, to include pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

6.  Entitlement to service connection for fatigue, to include 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

7.  Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative disc 
disease of the lumbar spine, to include pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

8.  Whether new and material evidence has been received to 
reopen the claim of service connection for micronodular 
cirrhosis of the liver, to include pursuant to the provisions 
of 38 U.S.C.A. § 1151.  

9.  Whether new and material evidence has been received to 
reopen the claim of service connection for heart disease with 
hypertension, to include pursuant to the provisions of 
38 U.S.C.A. § 1151.  

10.  Whether new and material evidence has been received to 
reopen the claim of service connection for depressive 
neurosis, to include pursuant to the provisions of 
38 U.S.C.A. § 1151.  

11.  Whether new and material evidence has been received to 
reopen the claim of service connection for gallbladder 
removal, to include pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


FINDINGS OF FACT

1.  The Veteran had active service from February 1955 to 
August 1959 and from October 1960 to October 1961.  

2.  On July 23, 2009 the Board was notified by the Nashville 
RO that the Veteran died in March 2009.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  





ORDER

The appeal is dismissed.  



		
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


